Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 1 of 13 Pageid#: 193



                                                                                           5/7/2021
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

    DANIEL CONRAD CLARK,                                CASE NO. 6:20-cv-58
                                           Plaintiff,

    v.                                                  MEMORANDUM OPINION

    LIBERTY UNIVERSITY, INC.,                            JUDGE NORMAN K. MOON
                                        Defendant.




         Daniel Conrad Clark, a Liberty University student, is suing the University for breach of

  contract and for violating Title IX. The claims arise from Liberty’s investigation of altercations

  between Clark and his then-girlfriend, another Liberty student. Liberty asks the Court to dismiss

  the complaint in its entirety. Dkt. 4. Because Liberty is not contractually bound by its Title IX

  Policy, the Court will dismiss Clark’s breach of contract claim. The Court will also grant Liberty’s

  motion to dismiss Clark’s Title IX claim because Clark was not disciplined as a result of the Title

  IX investigation.

                                   I.      STANDARD OF REVIEW

         A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a

  complaint to determine whether a plaintiff has properly stated a claim; it “does not resolve contests

  surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican Party of

  N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). To survive a motion to dismiss pursuant to Rule

  12(b)(6), a plaintiff’s “‘factual allegations must be enough to raise a right to relief above the

  speculative level,’ thereby ‘nudging [his] claims across the line from conceivable to plausible.’”

                                                    1
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 2 of 13 Pageid#: 194




  Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 555 (2007)). The Court must take all facts and reasonable inferences in favor of the

  plaintiff, disregard any legal conclusions, and not credit any formulaic recitations of the elements.

  See Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 555, 557.

                                      II.     FACTS AS ALLEGED

         A. Liberty’s Financial Responsibility Agreement

         Upon enrolling, Liberty requires students to sign its Financial Responsibility Agreement

  (“FRA”). The FRA states that the document “constitutes a binding contract between the student

  and Liberty. . . .” Id. Under the header “Payment Obligations,” signatories of the FRA agree to pay

  “all tuition, fees, and other associated costs” or registration and/or services and act pursuant to “the

  Liberty Way, and all applicable Liberty Codes of Conduct, Codes of honor, policies and

  procedures which are incorporated [] by reference.”1 Dkt. 1-1 at 3; Dkt. 1 ¶ 8; see id. at ¶ 19. Clark

  signed the FRA prior to the spring 2019 semester. Id. ¶ 8.

         B. Patlen’s Assault on Clark

         In early 2019, Clark was dating another Liberty student, Rachel Patlen. Dkt. 1 ¶ 10. The

  two stopped dating a few months into the spring semester after Patlen assaulted and strangled Clark

  on March 29. Id. ¶ 11. Throughout the struggle, Clark admitted to “‘grabb[ing] [Patlen’s] arms’”

  in an effort to “‘push her off’” because he was “‘scared for his life.’” Dkt. 4-1 at 2. The attack left

  Clark with bruises, cuts, and emotional harm. Dkt. 1 ¶¶ 11, 13. He was tested to make sure he did

  not have a concussion, but the results were “‘not definitive.’” Dkt. 4-1 at 2. On April 1, Clark filed




                                 
  1
   The “Liberty Way” is Liberty’s “Student Honor Code.” It is attached to Clark’s opposition brief,
  Dkt. 9-1.
                                                     2
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 3 of 13 Pageid#: 195




  a Title IX complaint against Patlen with Liberty’s Office of Equity Compliance (“OEC”). Dkt. 1

  ¶ 15.2

           C. OEC’s Title IX Procedures

           OEC is a division of Liberty that enforces Liberty’s Discrimination, Harassment, and

  Sexual Misconduct Policy (“Title IX Policy”). Id. ¶ 16. As required by law, the Title IX Policy

  describes Liberty’s grievance procedures for sex discrimination Id. ¶¶ 17, 19.

           Under Liberty’s Title IX Policy, when OEC receives a complaint, an investigator must

  fully assess the details of the complaint, gather information about the alleged conduct, notify all

  parties about available interim measures and procedural options (among other rights), and, most

  importantly, confer with the OEC’s Executive Director to determine whether an investigation is

  necessary. Dkt. 1-2 at 34–37.

           Once OEC has determined an investigation should be opened, an investigator gathers the

  relevant evidence and interviews the parties involved before compiling all the materials into a

  Draft Investigative Report (“DIR”). Dkt. 1 ¶ 23. The parties are sent the DIR and given an

  opportunity to review and respond, before the investigator publishes a Final Investigative Report

  (“FIR”). Id. Liberty’s procedures state that the process must be completed within 60 days, but can

  be extended by written notice for good cause shown. Id. ¶ 25. After an FIR is filed, either party

  can appeal the decision to the Review Board. Id. ¶ 23.

           In addition, throughout an OEC investigation, Liberty may offer the parties alternative

  resolution. Id. ¶ 24. The purpose of alternative resolution is to resolve reports and complaints of

  prohibited conduct at the earliest stage possible and with the consent and cooperation of all the



                                  
           2
          The altercation resulted in criminal cross-warrants in the Lynchburg General District
  Court. Dkt. 1 ¶ 38.
                                                  3
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 4 of 13 Pageid#: 196




  parties. Id. ¶ 24. Alternative resolution permits a complaint to proceed outside of the Title IX

  Policy’s procedures. Id.

            D. OEC’s Investigation of Clark’s Complaint

            The same day Clark filed his Title IX complaint with Liberty, an OEC investigator, Valerie

  Dufort, interviewed him. Id. ¶ 20. During the interview, Clark submitted the following pieces of

  evidence related to the March 29, 2019 incident: (1) pictures of the wounds caused by Patlen’s

  strangulation, (2) a doctor’s report describing the examination of Clark’s injuries the day of the

  assault, (3) an admission by Patlen that she put her hands around Clark’s neck, and (4) statements

  by Patlen that she was not hurt during the altercation. Id. ¶ 21. In addition to alleging that Patlen

  strangled him, Clark recounted that Patlen also struck him with what he, at various times, described

  as a “‘full soda can,’” a “‘half-full soda can,’” or a “‘probably almost empty’” soda can. See Dkt. 4-

  1 at 2.

            Clark described two other incidents where Patlen acted in a violent manner. See id. The

  first incident he mentioned happened the previous October 2018. Id. That day, Patlen “snapped,”

  kicked and choked Clark, “pulled his beard,” and threw his laptop across the room after he lied to

  her about his “pornography issue.” Id. She allegedly “‘tried to break everything” before leaving

  the apartment. Id. The second incident occurred on March 20, 2019, after an argument in Patlen’s

  apartment. Id. Clark was driving when Patlen “struck [Clark’s] face, causing his nose to bleed.”

  Id. Clark admitted that he tried to grab Patlen but that Patlen “‘hit [Clark] so hard’ that her ‘left

  shoulder came out of the socket.’” Id. After getting out of the car, Patlen allegedly “threw rocks”

  at Clark. Id.

            On April 18, Dufort interviewed Patlen. Dkt. 1 ¶ 22. Patlen admitted to slapping Clark—

  after “he lied to her” about his porn habits—and throwing his laptop, both of which happened in



                                                    4
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 5 of 13 Pageid#: 197




  October 2018. Dkt. 4-2 at 4. During the interview, Patlen also complained that Clark assaulted her

  and that she acted in self-defense. Dkt. 1 ¶ 22. She explained that she felt “threatened” by Clark

  who is “‘a whole foot taller and one hundred pounds heavier.’” Dkt. 4-1 at 3. She stated that when

  she yelled at Clark, he would “grab her shoulders and ‘shake [them] very violently.’” Id.; see also

  id. at 4.

          With respect to the March 20 incident, Patlen asserted that Clark “‘banged his fists on the

  side of her leg’ and grabbed her arm causing ‘excruciating pain.’” Id. at 4. And as to March 28,

  Patlen alleged that she did not feel safe because Clark was following her. Id. Patlen said that Clark

  “grabbed her shoulders and pushed her into the side of the car.” Id. She denied strangling Clark

  and claimed that any violent actions were in self-defense. Id. at 4.

          Dufort, finding Patlen’s cross complaint against Clark without merit, did not further assess

  it under Liberty’s Title IX Policy. Dkt. 1-2 at 34–37.

          Approximately 60 days after Clark’s complaint was filed, Dufort issued a DIR in the case

  against Patlen. Id. ¶ 27. Clark reviewed the DIR on June 3. Id. A week later, the Title IX director

  for Liberty, Nathan Hopkins, invited Clark to participate in alternative resolution. Id. ¶ 28. Hopkins

  told Clark that if he did not agree to alternative resolution, Clark would be put under investigation

  for Patlen’s assault claim. Id. Hopkins then informed Clark that Patlen had presented photos,

  supporting her claim, to OEC after the DIR was released. Id. ¶ 29.

          Clark emailed Hopkins and told him that he would not participate in alternative resolution

  on his claim. Id. ¶ 31. The email expressed Clark’s concerns about the time stamps and authenticity

  of the photos Patlen had submitted. Id. Hopkins did not respond to the message. Id. Hopkins did,

  however, remove Dufort from the case and assigned a new investigator, Peter Brake. Id. ¶¶ 32–33.

  The removal, according to Clark, happened because Hopkins felt like Dufort’s dismissal of



                                                    5
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 6 of 13 Pageid#: 198




  Patlen’s Title IX claim was based on gender bias. Id. ¶ 32. On June 20, Brake notified Clark that

  OEC had opened an investigation against him arising from the Patlen’s complaint during her

  meeting with Dufort in April. Id. ¶ 35. Clark then agreed to alternative resolution. Id. ¶ 36.

         After submitting to alternative resolution, Clark demanded that Patlen (1) admit she

  strangled and assaulted him, (2) apologize to his mother, and (3) voluntarily withdraw from Liberty

  for at least two semesters. Id. His request was not initially communicated to Patlen in full. Id. ¶ 37.

  Instead, Brake told Clark that any statement from Patlen would have to be “carefully crafted” to

  avoid an admission of guilt, since there were criminal-cross warrants in the Lynchburg General

  District Court arising out of the March 29 incident. Id. ¶ 38. Because the parties could not agree

  to a resolution, Hopkins halted the alternative resolution process. Id. ¶ 39.

         OEC sent Clark and Patlen a revised DIR on July 12. Id. ¶ 41. The revised DIR differed

  from the first DIR in two important ways. First, the revised DIR included information about a

  second interview with Patlen. Id. ¶ 43–44. Second, the revised DIR included the photos submitted

  by Patlen; the same photos which Hopkins referred to during his call with Clark in mid-June. Id.

  ¶ 45. After reviewing the updated report, Clark requested that Brake authenticate the time and date

  of Patlen’s photographs, but Brake refused to do so. Id.

         Clark was also troubled by the fact that Patlen had been interviewed on two separate

  occasions. See id. ¶¶ 42–44, 46. When he tried to confront OEC and Title IX staff regarding his

  concerns about the authentication of the photos and Patlen’s second interview, he was

  unsuccessful. For example, after he approached staff member Stephanie Steger, she “mockingly

  and derisively” called his attempt to uncover the truth a “game” and called Clark “belligerent,”

  even though he was calm. Id. OEC then made a disciplinary complaint against Clark—resulting in

  a warning from the Office of Community Life. Id. ¶¶ 47–48.



                                                    6
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 7 of 13 Pageid#: 199




          Clark reviewed Patlen’s reply to the revised DIR on July 26. Id. ¶ 49. He submitted his

  response on July 30. Id. Clark then sent Hopkins an email expressing frustration about how the

  investigation had been handled. Id. ¶ 50. The email also referenced a phone call between Clark’s

  father and Brake. Id. During the call, Brake allegedly said that if Clark had been a female and

  Patlen a male, the case would have been handled differently. Id. Hopkins’s response email denied

  that Brake made such a statement. Id. ¶ 51.

          On August 9, Clark received a FIR for both complaints. Id. ¶ 52. Brake found Patlen not

  responsible for the March 29 incident. Id. ¶ 53. However, Brake did find Patlen responsible for

  misconduct in connection with the October 2018 incident because she admitted to hitting Clark

  after he lied about his pornography habit. Dkt. 4-1 at 11. Even though Brake did not find Patlen

  responsible for the March 29 altercation, he also did not find Clark responsible for any misconduct.

  Id. at 11, 16.3

          Consequently, OEC did not sanction Clark or subject him to any adverse action. In contrast,

  Patlen was sanctioned. Id. at 17. She was required to undergo twelve hours of counseling and

  ordered to cease all contact with Clark. Id. at 17. From the date of the initial complaint until the

  final decision, the process lasted approximately five months. Id. ¶ 94.

                                          III.     DISCUSSION

          A. Use of Defendant’s Exhibits

          As a preliminary matter, Liberty asks the Court to consider the FIR from Clark’s Title IX

  complaint, which Liberty attached as an exhibit to its motion to dismiss. Dkt. 4-1. Clark opposes

  the Court’s consideration of the attached FIR.


                                
          3
           Clark appealed Brake’s FIR findings about the March 29 incident. The Review Board
  upheld the decision after Clark appealed. Dkt. 1 ¶¶ 54–55. Clark submitted a final appeal to the
  Vice President of OEC, Greg Dowell, who also upheld the findings. Id. ¶¶ 56–57.
                                                   7
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 8 of 13 Pageid#: 200




         Generally, extrinsic evidence may not be considered at the motion to dismiss stage.

  Chiropractic Ass'n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004). However, the

  Fourth Circuit has held that a document attached to a defendant’s motion to dismiss may be

  considered “in determining whether to dismiss [a] complaint [if] it was integral to and explicitly

  relied on in the complaint and [if] the plaintiffs do not challenge its authenticity.” Id. (quoting

  Phillips v. LCI Int'l Inc., 190 F.3d 609, 618 (4th Cir.1999)) (internal quotation marks omitted). “A

  necessary prerequisite for such a finding [that a document is integral] is the plaintiff’s reliance on

  the terms and effect of the document in drafting the complaint.” Henderson v. Gen. Rev. Corp.,

  2018 WL 4604555, *7–8 (W.D. Va. Sept. 25, 2018).

         Importantly, much of the complaint centers around the process leading up to the FIR and

  the result of the report itself. Dkt. 1 ¶¶ 27–29, 41, 43–46, 49–53. Omitting the FIR gives the Court

  a limited view of the full scope of the Title IX investigation. For instance, the complaint only

  mentions a Title IX investigation into the March 29 altercation. It conveniently leaves out the two

  other instances which were investigated. Clark also alleges that the FIR ultimately held Patlen “not

  responsible for the March 29, 2019 incident.” Dkt. 1 ¶ 53. But such a statement is misleading

  without the full context of the Title IX investigation. Although Patlen was not found responsible

  for the March 29 altercation, the FIR did hold her responsible for the October 2018 incident. As a

  result, she was sanctioned for her actions.

         For these reasons, the Court finds that the FIR is integral to the complaint and that Clark

  does not challenge the authenticity of the FIR. Thus, the Court will consider the FIR.

         B. Breach of Contract

         Clark’s first claim is that Liberty’s Title IX Policy is an enforceable contract, and that

  Liberty breached its contractual obligations when the school failed to comply with its internal Title



                                                    8
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 9 of 13 Pageid#: 201




  IX procedures. Dkt. 1 ¶¶ 58–83. Clark presents two arguments in support of his breach of contract

  claim. First, he argues that the Title IX Policy is an enforceable contract because of its

  incorporation in the FRA. In the alternative, he contends that the Liberty Way, which is referenced

  in the FRA, incorporates the Title IX Policy—binding both parties to its terms. Even assuming,

  without deciding the question of whether the FRA is a valid contract, the Court finds that Liberty’s

  Title IX policies do not create an enforceable contract with Clark.

         “The elements of a breach of contract action are (1) a legally enforceable obligation of a

  defendant to a plaintiff; (2) the defendant’s violation or breach of that obligation; and (3) injury or

  damage to the plaintiff caused by the breach of obligation.” Filak v. George, 564 S.E.2d 610, 614

  (Va. 2004). Regarding the first element, “[i]t is well settled that Virginia law requires an absolute

  mutuality of engagement between the parties to a contract such that each party is bound and has

  the right to hold the other party to the agreement.” Brown v. Rector & Visitors of Univ. of Va.,

  No. 3:07cv00030, 2008 WL 1943956, at *5 (W.D. Va. May 2, 2008), aff’d sub nom. Brown v.

  Rectors & Visitors of Univ. of Va., 361 F. App’x 531 (4th Cir. 2010). Moreover, this Court has

  already found that a prior version of the Title IX Policy was not a contract. Owen v. Liberty Univ.,

  No. 6:19-CV-00007, 2020 WL 1856798, at *7–8 (W.D. Va. Apr. 13, 2020); Jackson v. Liberty

  Univ., No. 6:17-CV-00041, 2017 WL 3326972, at *7 (W.D. Va. Aug. 3, 2017). And although these

  decisions are not binding, the facts here dictate the same result.

         To start, the Title IX Policy specifically states that it “does not create a contractual

  obligation on the part of the University. The University reserves its right to amend this Policy at

  any time and for any reason, including an informal amendment to ensure fairness in the

  investigation and resolution processes.” Dkt. 1-2 at 52.




                                                    9
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 10 of 13 Pageid#: 202




          This language itself shows that the Title IX Policy is subject to continual modification and

  review, preventing it from being mutually binding and enforceable. Indeed, courts applying

  Virginia law routinely reject the notion that university policies and handbooks, which institutions

  may change unilaterally, do not create mutuality of obligation. See, e.g., Doe v. Washington & Lee

  Univ., No. 6:14-CV-00052, 2015 WL 4647996, at *11 (W.D. Va. Aug. 5, 2015) (finding that the

  policies of Washington and Lee University are under continual examination and revision and

  therefore there is no mutuality of engagement and no binding contract); Abbas v. Woleben, No.

  3:13–cv–00147, 2013 WL 5295672, at *4 (E.D. Va. Sept. 19, 2013) (“The handbook states that ‘it

  is a useful guide. . . [and] proposed modifications are always welcome.’ These terms do not bind

  [the Medical College of Virginia] because they can change them at any time. Thus, the handbook

  does not establish a contract.”).

          Because different versions of the policy can exist over time, subject to the unilateral

  revisions of the University, the Title IX policy cannot be a contract, even if it is incorporated under

  a valid contract. See also Tesler v. Miller/Howard Investments, Inc., 2019 WL 429296, at *6 (S.D.

  Ind. Feb. 4, 2019) (stating that “incorporation by reference into what may be a contract is not

  enough to make a contract out of [] Policies,” especially because those policies “can be modified

  at any time by [defendant employer]” and “[a]n agreement to provide benefits as outlined in the []

  Policies is no agreement at all, since [defendant employer] could modify the [] Policies at any time

  at its sole discretion”).

          Clark attempts to circumvent settled law by arguing that the Liberty Way, which is also

  referenced in the FRA, incorporates the Title IX policy as a contractual term. However, just like

  the Title IX Policy, the Liberty Way is also not a contract. See Jackson, 2017 WL 3326972, at *7.

  Indeed, the document is a guide for students, not a binding agreement with Liberty. The document



                                                    10
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 11 of 13 Pageid#: 203




  states that: (1) it is also known as the “Student Honor Code;” (2) attendance is a “privilege” and

  that Liberty is “free to control admission and attendance of students;” (3) “The Student Honor

  Code is not a contract and does not create obligations that bind the university in any way;” and (4)

  Liberty reserves the right to amend or revise the procedures “at any time and for any reason.” Dkt.

  9-1 at 2. The terms of the Liberty Way do not create mutuality of obligation, meaning that it cannot

  be a binding contract under Virginia law.

         Accordingly, because there is no mutuality of obligation—and thus no contract—between

  Clark and Liberty with respect to the Title IX Policy or the Liberty Way, the Court will dismiss

  count 1.4

         C. Violation of Title IX

         Clark’s second count is a Title IX claim under an erroneous outcome theory. Id. ¶ 88. “To

  prevail on an erroneous outcome claim, a plaintiff must (1) assert that he ‘was innocent and

  wrongly found to have committed an offense,’ (2) establish ‘facts sufficient to cast some

  articulable doubt on the accuracy of the outcome of the disciplinary proceeding,’ and (3)


                                
         4
             Even if the Court construes the Title IX Policy as creating a binding contract, the claim
  still fails because Clark fails to sufficiently allege damages. See e.g., Blick v. Shapiro & Brown,
  LLP, 2016 WL 7046842, at *3 (W.D. Va. Dec. 2, 2016) (dismissing a breach of contract claim
  because the plaintiff “merely makes conclusory legal statements that he is entitled to actual
  damages, but does not allege any facts making it plausible that he was injured by Defendants’
  breach”). The only allegation in the complaint about damages is that “as a direct and proximate
  cause [sic] of this breach, Plaintiff has suffered damages and the value of his educational services
  decreased[.]” Dkt. 1 ¶ 14. No additional facts support the damages showing required under a
  breach of contract claim. In his opposition brief, but not in the complaint, Clark claims that
  damages totaled $12,278.92. However, he cannot use his brief to amend his complaint. See e.g.,
  JTH Tax, Inc. v. Williams, 310 F. Supp. 3d 648, 653 (E.D. Va. 2018) (noting that “the court need
  not consider new allegations or new facts that were available to the plaintiff when it filed the
  complaint, but were only introduced in an opposition to a defendant’s motion to dismiss”) (internal
  citation and quotation marks omitted). Even if that number could be used, the complaint does not
  put forward any facts about how Liberty’s alleged breach caused him financial harm. Nor are there
  facts alleging how the breach is connected to the number he now offers.


                                                  11
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 12 of 13 Pageid#: 204




  demonstrate ‘particular circumstances suggesting that gender bias was a motivating factor behind

  the erroneous finding.’” Doe 2 by & through Doe 1 v. Fairfax Cnty. Sch. Bd., 832 F. App'x 802,

  805 (4th Cir. 2020) (quoting Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)).

         Clark cannot, and does not, allege sufficient facts to support a Title IX erroneous outcome

  claim. The fact that Liberty did not find Clark responsible for any wrongdoing is paramount in this

  case. Indeed, Liberty did not impose any sanctions or disciplinary punishment against him. See

  Dkt. 4-1 at 16–17. Instead, Clark largely takes issue with the procedures and outcome of the

  investigation, despite the fact that OEC found Patlen responsible for the October 2018 altercation

  and imposed sanctions against her. Id. Nor has Clark cited any authority supporting the proposition

  that allegations of inadequate Title IX procedures are sufficient to state a claim under Title IX

  where, as here, the purported procedural defects did not result in any disciplinary consequence to

  the plaintiff. Because he cannot plausibly allege that he was disciplined, in this context, Clark has

  no claim under Title IX.5 Therefore, Liberty’s motion to dismiss count 2 will be granted.

                                          IV.     CONCLUSION

         For the reasons set out above, the Court will grant Liberty’s motion to dismiss count 1,

  with prejudice. The Court will further grant Liberty’s motion to dismiss count 2.




                                 
         5
            This case was briefed and argued prior to the Fourth Circuit’s decision in Sheppard v.
  Visitors of Va. State Univ., 993 F.3d 230 (4th Cir. 2021). In Sheppard, the Fourth Circuit adopted
  the Seventh Circuit’s approach to Title IX claims in the context of higher-education proceedings.
  Id. at 235–36. The standard asks the direct question: “do the alleged facts, if true, raise a plausible
  inference that the university discriminated against [the student] on the basis of sex?” See id. at 235
  (citing and quoting Doe v. Purdue Univ., 928 F.3d 652, 667 (7th Cir. 2019)). But even under this
  standard, Clark’s claim fails because he was not subject to any discipline by Liberty. See Doe v.
  Univ. of Ark.-Fayetteville, 974 F.3d 858, 864 (8th Cir. 2020) (“To state a claim, therefore,
  [plaintiff] must allege adequately that the University disciplined him. . . .”) (citing Purdue, 928
  F.3d at 667).
                                                    12
Case 6:20-cv-00058-NKM-RSB Document 17 Filed 05/07/21 Page 13 of 13 Pageid#: 205




         The Clerk of the Court is directed to send a copy of this Memorandum Opinion and

  accompanying Order to Defendant and all counsel of record.

         Entered this 7th day of May, 2021.




                                               13
